19 N.Y.3d 857 (2012)
969 N.E.2d 781
946 N.Y.S.2d 562
2012 NY Slip Op 74687
RICHARD M. METZ, as Personal Representative of the Estate of MARY HELEN METZ, Deceased, et al., Respondents,
v.
STATE OF NEW YORK, Appellant. (And Six Other Related Claims.)
Motion No: 2012-471.
Court of Appeals of New York.
Submitted May 14, 2012.
Decided May 31, 2012.
Motion by City of New York for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.